DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is  rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is rejected as being indefinite for the following reason: the limitation “…when the display device is deformed.” in the limitation “…the support portion used for supporting the first functional member when the display device is deformed…” renders the claim to be indefinite. The office is not sure if the claim is claiming a deformed device or a functional device or both. Furthermore, the following limitation does not further limit the claim since a support structure should be supporting a structure regardless of the functionally of the device. Lastly, the following limitation is defined as functional limitation it does not further limit the claim. Since multiple differing interpretations can be given to the claims, the scope of the claim is obscure beyond just breath of claims.
For at least the following reasons the above limitation should be either amended or removed. The office interprets the claims as functioning device that can be deformed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 9-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2017/0373281 A1).

Regarding claim 1, Park teaches in figure 2 and related text e.g. a first functional member (150; Fig.2; Para. 0050); a second functional member (250; Fig.2),
 comprising a support portion disposed on a surface oriented to the first functional member (400; Fig.2; Para. 0048), the support portion used for supporting the first functional member when the display device is deformed (400;Fig.4; blocking light structure); an adhesive layer (360) disposed between the second functional member (150) and the first functional member (250); wherein the adhesive layer bonds (360 adhesive for the first and second functional member 150 and 250) the second functional member (150) and the first functional member (250); a thickness of the adhesive layer is not less than a thickness of the support portion (360 has a thickness that is more than 400).
Regarding claim 3, Park teaches in figure 2 and related text e.g. the support portion is formed by protruding a surface of the second functional member (400 is protruded on the surface of the second functional member). 
Regarding claim 4, Park teaches in figure 2 and related text e.g. the support portion is an independent member, the support portion is adhered to a surface of the second functional member (400 attached to a surface of the second functional member 250). 
Regarding claims 5-7, Park teaches in figure 2 and related the first functional member is disposed with another support portion on a surface of the first functional member toward the second functional member (500 is attached to 150; Fig.2), the support portion of the second functional member is disposed corresponding to the support portion of the first functional member (400 and 500 are corresponding to each other; Fig.2); the support portion of the second functional member is alternately arranged with the support portion of the first functional member ( 500 alternately 400 in Figure 6). 
Regarding claim 9, Park teaches in Figure 2 and related text e.g. the display device comprises a display area, and the support portion is disposed in the display area (1000 is a display area; Para. 0030). 
Regarding claims 10 and 11, Park teaches in Figure 2 and related text e.g. installation position of the support portion corresponds to an installation position of a pixel defining layer of a display panel in the display device (Para. 0030) , wherein the display device is an organic light emitting diode display along a direction perpendicular to a surface of the display device, the support portion coincides with a projection of the pixel defining layer on a surface of the display device (12 can be display layer; Para. 0031 (OLED) and 10 is a substrate with TFT to control the display of 12; Para. 0032). 

Regarding claim 12, Park teaches in Figure 2 and related text e.g. an installation position of the support portion corresponds to an installation position of a data line of a display panel in the display device (10 includes the data line and 400/500 can be corresponds to an installation position of a data line).
Regarding claim 13, Park teaches in Figure 2 and related text e.g. the display device is a liquid crystal display, along a direction perpendicular to a surface of the display device, the support portion coincides with a projection of the data line on a surface of the display device (Display device Figures1-3; Para. 0030). 
Regarding claims 14 and 15, Park teaches in Figure 2 and related text e.g. installation position of the support portion is the same as an installation position of a light shielding layer of a display panel in the display device (400 and 500 can be blocking light layer), wherein in a direction perpendicular to the surface of the display device, the support portion coincides with a projection of the light shielding layer on a surface of the display device ( light projected from the display coincides with the projection). 
Regarding claims 16 and 18, Park teaches in Figure 2 and related text e.g. the support portion comprises a columnar structure (400 can be a column), the support portion comprises a columnar array structure (there is more than one 400 can formed in the layer). 
Regarding claim 19, Park teaches in Figure 2 and related text e.g. first functional member is a protective cover disposed on a surface of the display device (150 is formed on top of the display), the second functional member is a polarizer or a touch panel near the protective cover (250 can be polarizer). 
Regarding claim 20, Park teaches in Figure 2 and related text e.g. the first functional member is a polarizer near a surface of the display device and the second functional member is a protective cover disposed on a surface of the display device (the first can is a polarizer near the surface and the second covers a surface of the display device; Figure 3).
Claims 1, 2, 8 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2019/0166696 A1).
Regarding claims 1, 2, 8 and 17 Park teaches in Figures 1-3 and related text e.g. a first functional member (21; Fig.1; Para. 0025); a second functional member (10; Fig.1; Para. 0025), comprising a support portion disposed on a surface oriented to the first functional member (40;Fig.1-3; Para. 0025), the support portion used for supporting the first functional member when the display device is deformed (40; Para. 0023); an adhesive layer (12; Fig.1; Para. 0023) disposed between the second functional member (10) and the first functional member (21); the adhesive layer bonds (12) the second functional member (10) and the first functional member (20); a thickness of the adhesive layer is not less than a thickness of the support portion (12 has a thickness greater than the thickness of 40); adhesive layer is formed with at least one groove or one protrusion, a shape of the groove matches a shape of the support portion (the groove in 12 matches the groove formed by 40; Fig.3), a shape of the protrusion is complementary to the shape of the support portion (the groove and the adhesive complementary to each other; Fig.3); support portion comprises a prismatic structure (prism like structure; Fig.2 and Fig.3) ; the support portion comprises a prismatic array structure (array of support structure Figures 2-3).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0373281 A1) as applied to claim 1 above and further in view of Lin et al. (US 2019/0166696 A1). 
Park does not explicitly teach the adhesive layer is formed with at least one groove or one protrusion, a shape of the groove matches a shape of the support portion, a shape of the 
However, Lin teaches the adhesive layer bonds (12) the second functional member (10) and the first functional member (20); a thickness of the adhesive layer is not less than a thickness of the support portion (12 has a thickness greater than the thickness of 40); adhesive layer is formed with at least one groove or one protrusion, a shape of the groove matches a shape of the support portion (the groove in 12 matches the groove formed by 40; Fig.3), a shape of the protrusion is complementary to the shape of the support portion (the groove and the adhesive complementary to each other; Fig.3); support portion comprises a prismatic structure (prism like structure; Fig.2 and Fig.3) ; the support portion comprises a prismatic array structure (array of support structure Figures 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to have the adhesive layer is formed with at least one groove or one protrusion, a shape of the groove matches a shape of the support portion, a shape of the protrusion is complementary to the shape of the support portion; the support portion comprises a prismatic structure and the support portion comprises a prismatic array structure in the device of Park as taught by Lin since such modification would have involved a mere change in size/shape of a component. A change in shape is generally recognized as being with the level of ordinary skill in the art MPEP § 2144.04 IV B.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUNIR S AMER/Primary Examiner, Art Unit 2894